 
 
III 
110th CONGRESS 
1st Session 
S. RES. 364 
IN THE SENATE OF THE UNITED STATES 
 
November 1, 2007 
Mrs. Murray (for herself and Ms. Cantwell) submitted the following resolution; which was referred to the Committee on Veterans' Affairs 
 
RESOLUTION 
Commending the people of the State of Washington for showing their support for the needs of the State of Washington’s veterans and encouraging residents of other States to pursue creative ways to show their own support for veterans. 
 
 
Whereas every day, American men and women risk their lives serving the country in the Armed Forces; 
Whereas it is important to many Americans to be able to donate money directly to causes about which they care; 
Whereas it is important for residents to have a tangible way to demonstrate their support for veterans; 
Whereas despite Government funding for the Nation’s veterans, many important needs of veterans remain unmet; 
Whereas citizens in the State of Washington have banded together in a grassroots effort to create a Veterans Family Fund Certificate of Deposit; 
Whereas any bank in the State of Washington can choose to offer a Veterans Family Fund Certificate of Deposit; 
Whereas the Bank of Clark County has become the first institution to offer these Certificates of Deposit; 
Whereas the Governor of the State of Washington and the Washington State Veterans Affairs Department have expressed the State’s support for this program; 
Whereas when a person buys a Veterans Family Fund Certificate of Deposit from a participating bank, half of the interest is automatically donated to the State of Washington’s Veterans Innovation Program to address the unmet needs of the State of Washington’s veterans and their families; 
Whereas the Veterans Innovation Program provides emergency assistance to help current or former Washington National Guard or Reserve service members cope with financial hardships, unemployment, educational needs, and many basic family necessities; and 
Whereas the Veterans Family Fund Certificate of Deposit will be officially launched on November 8, 2007: Now, therefore, be it  
 
That the Senate— 
(1)commends the people of the State of Washington for showing their support for the needs of the State of Washington’s veterans; and 
(2)encourages residents of other States to pursue creative ways to show their own support for veterans. 
 
